Citation Nr: 1606650	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral chondromalacia of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral chondromalacia of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

Following issuance of the statement of the case, the Veteran submitted additional evidence and waived his right to have that evidence considered initially by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the disabilities at issue on appeal affect his ability to look up, stand, and walk for prolonged periods and to squat and kneel.  A June 2015 VA knee and lower leg conditions examiner opined that the Veteran has no restrictions on sedentary work.  The Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue on appeal render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part and parcel to the increased rating issues on appeal.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in an October 2015 statement, but has not been adjudicated by the AOJ.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in October 2015.  However, the record shows that the AOJ is in the process of developing the issue, to include scheduling the Veteran for a VA audiological examination.  Therefore, referral of the issue is not required at this time.

In statements of record, it has been asserted that the Veteran has dizziness and vertigo associated with the service-connected cervical spine disability.  Dr. L. Johnston, one of the Veteran's private physicians, wrote a letter in November 2015 indicating that the dizziness and vertigo are a neurological abnormality associated with the cervical spine disability.  See VA Form 21-4138, received in December 2015.  The RO has not adjudicated a claim for service connection for a disability manifested by dizziness and vertigo, claimed as secondary to service-connected cervical spine disability.  As such, the matter has not been developed for appellate consideration, and is referred to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matters on appeal must be remanded for further development before a decision may be made on the merits.

At the November 2015 Board hearing, the Veteran indicated that he regularly receives treatment for the disabilities at issue on appeal at VA facilities.  Specifically, he indicated that he goes to the James A. Haley Veterans' Hospital in Tampa, Florida, and the New Port Richey Outpatient Clinic in New Port Richey, Florida, for treatment of his service-connected cervical spine and bilateral knee disabilities.  In addition, the Veteran submitted a statement in December 2015 indicating that he has recently received treatment at the C.W. Bill Young VA Medical Center in Bay Pines, Florida, that is relevant to the issues on appeal.  See VA Form 21-4138, Statement in Support of Claim, received in December 2015.  The record does not reflect that full treatment records have been obtained from these facilities.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, a remand is required so that efforts may be made to obtain any outstanding, relevant records from the James A. Haley Veterans' Hospital in Tampa, Florida; the New Port Richey Outpatient Clinic in New Port Richey, Florida; and the C.W. Bill Young VA Medical Center in Bay Pines, Florida.

The Veteran also reported at the November 2015 Board hearing that he has received treatment from Select Physical Therapy.  Although the Veteran submitted some records from Select Physical Therapy, it does not appear that the records are complete.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, appropriate efforts must also be made to identify and obtain any outstanding, relevant private treatment records, to include from Select Physical Therapy.

In addition, the record shows that the Veteran's service-connected cervical spine and bilateral knee disabilities have worsened since his most recent VA examinations such that they may meet the criteria for higher or additional disability ratings.  Specifically, as to the bilateral knee disabilities, the Veteran reported in December 2015 that, since his most recent VA knee examination in June 2015, he has been issued a four-wheeled walker to take the strain off his knees and prevent him from falling.  See VA Form 21-4138, received in December 2015.  The four-wheeled walker reportedly replaces a cane, and may indicate an increase in the Veteran's pain, weakness, fatigability and/or incoordination.  As to the cervical spine disability, the Veteran has reported that, since the most recent VA spine examination in June 2015, he experiences increased pain and reduced range of motion of the cervical spine.  In light of the Veteran's assertions, new VA examinations are required so that the current nature and severity of the Veteran's service-connected cervical spine and bilateral knee disabilities may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the James A. Haley Veterans' Hospital in Tampa, Florida; the New Port Richey Outpatient Clinic in New Port Richey, Florida; and the C.W. Bill Young VA Medical Center in Bay Pines, Florida, and associate the records with the claims file.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Select Physical Therapy.  All attempts to obtain the identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral knee and cervical spine disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service-connected disabilities, to include any neurologic abnormalities associated with the service-connected cervical spine disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should report the range of motion for the bilateral knees and cervical spine in degrees, and whether the Veteran has ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage in either knee, or ankylosis of the cervical spine.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected bilateral knee disabilities and/or cervical spine.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

If the Veteran reports that he has flare-ups in his service-connected bilateral knee disabilities and/or cervical spine, but that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups, if feasible.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

The examiner must provide a complete rationale for any opinion expressed.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher or additional disability ratings may be awarded.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

